Case: 4:19-cv-02836-RLW Doc. #: 18-1 Filed: 12/02/19 Page: 1 of 7 PageID #: 158




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

CARLA BEEN,                                          )
                                                     )
               Plaintiff,                            )
v.                                                   )        Cause No. 4:19-cv-02836-RLW
                                                     )
SUNSHINE CLEANERS PLUS, INC.,                        )
                                                     )
               Defendant.                            )

                  DEFENDANT’S SUR-REPLY BRIEF IN OPPOSITION
                      TO PLAINTIFF’S MOTION FOR REMAND

       COME NOW Defendant, by and through its undersigned counsel, and for its Sur-Reply

Brief in Opposition to Plaintiff’s Motion for Remand [Doc. 6], states as follows:

       A.      Legal argument: Plaintiff has failed to satisfy her burden of proof that the home
               state exception to CAFA jurisdiction is met

       Notably, in her Reply Brief [Doc. 15] Plaintiff does not dispute that Defendant has met

its burden to prove that the $5,000,000 amount in controversy has been met. Thus, the sole issue

for the Court’s determination is whether Plaintiff has met her burden of proof that the home state

exception to CAFA jurisdiction has been met.

       As noted in a case that Plaintiff cites in her Reply Brief – Hargett v. RevClaims, LLC,

854 F.3d 962, 966 (8th Cir. 2017) – there are only two ways that a Plaintiff can satisfy her burden

to prove the applicability of the home state exception to CAFA jurisdiction: (i) sound evidence,

or (ii) defining the class as local citizens. Doc. 15 at p. 2-3. As set forth more fully infra,

Plaintiff has failed to meet her burden under either prong.

                                                                            EXHIBIT 1




                                                 1
Case: 4:19-cv-02836-RLW Doc. #: 18-1 Filed: 12/02/19 Page: 2 of 7 PageID #: 159




                 i.      Plaintiff has not defined her class to include only Missouri citizens

          Plaintiff engages in a tortured reading of her Petition in support of her assertion that it

only includes Missouri citizens. In so doing, Plaintiff largely ignores that the section of her

Petition entitled “[c]lass definition” defines her purported class to include “[a]ll consumers in

Missouri.” Doc. 1-1 at p.4, ¶ 12.

          Of course, a class of “consumers” is much broader than a class of “citizens” (which is

exclusive to a single state, and requires permanence) or even than a class of “residents” (which

includes those located in Missouri for longer than a brief duration). For instance, a class of

“consumers” necessarily includes those visiting Missouri, temporarily in Missouri or even

someone traveling through Missouri to reach their final destination. These individuals would not

be considered either citizens or residents, but they do qualify as consumers.

          Despite the fact that the word “citizen” does not appear anywhere in Plaintiff’s class

definition, she argues that a single reference to “citizens” in her Petition her Petition somehow

trumps her class definition, and necessarily limits her class to only Missouri citizens. But

Plaintiff fails to acknowledge that her reference to “citizens” is made with regard to “plaintiffs,”

not members of her purported class who by definition are not a party to the suit. Doc 1-1 at p.3,

¶ 10 (“This forum is superior in convenience to any other, as all of the Plaintiffs are or were

Missouri citizens and are located in Missouri, and the acts complained of violated Missouri

law.”).




                                                   2
Case: 4:19-cv-02836-RLW Doc. #: 18-1 Filed: 12/02/19 Page: 3 of 7 PageID #: 160




        In Smith v. Bayer Corp., 564 U.S. 299, 314 (2011) the United States Supreme Court

noted that unnamed members of a class action are not parties to the suit and therefore cannot

possibly qualify as a “plaintiff”. Further, the Smith court noted that any argument that a non-

named class member is a party to the class action litigation before the class is certified is a

“novel and surely erroneous argument.” Id. at 313.

        It is unclear whether Plaintiff’s reference to “Plaintiffs” being Missouri citizens was

merely a typographical error (as there is clearly only a single Plaintiff in this case), or is based on

a fundamental misunderstanding of the distinction between a named plaintiff and members of the

putative class that he or she seeks to represent. Either way, this reference cannot be understood

to reference the absent members of an uncertified class, and therefore Plaintiff’s argument that

this reference in her law suit somehow overrode her contrary class definition must necessarily

fail.

               ii.     The case law that Plaintiff relies upon in support of her assertion that she
                       has provided the Court with adequate evidence of citizenship has been
                       expressly abrogated by the Eighth Circuit in Hood v. Gilster-Mary Lee
                       Corp.

        Seemingly realizing the tenuous nature of her assertion that her class definition is limited

to Missouri citizens, Plaintiff argues in the alternative that the references that she made to the

U.S. Census Bureau statistics provide the Court with adequate evidence to infer that at least two-

thirds of the proposed class are Missouri citizens. In support thereof, Plaintiff argues that

because discovery has not occurred, the census bureau statistics are the best evidence that she

can offer to the Court at this procedural juncture. Doc. 15 at p.2.




                                                  3
Case: 4:19-cv-02836-RLW Doc. #: 18-1 Filed: 12/02/19 Page: 4 of 7 PageID #: 161




       However, Plaintiff failed to request jurisdictional discovery from the Court and therefore

cannot use her lack of diligence to satisfy her burden of proof. Indeed, there is nothing in the

Hood v. Gilster-Mary Lee Corp., 785 F.3d 263 (8th Cir. 2015) decision to suggest that its holding

that affidavit evidence or statistically significant surveys are the only way that a plaintiff can

meet their evidentiary burden is somehow limited to cases where jurisdictional discovery has

occurred. To the contrary, the Hood decision serves as a roadmap for plaintiffs to follow in

requesting and drafting jurisdictional discovery prior to providing evidence to the Court

regarding citizenship of the class members.           Indeed, obtaining an expert who provided

statistically significant testimony is precisely what the plaintiff in McAllister v. St. Louis Rams,

2018 WL 1410236 at * 2 (E.D. Mo. 2018) did before presenting the Court with statistical

evidence to address the citizenship issue.

       Perhaps more concerning is Plaintiff’s reliance on the district courts’ decisions in the

Elsea, Randall, Tonnies, Clover, and Redd cases given that the Hood court explicitly abrogated

these decisions. Hood, 785 F.3d at 265, fn.1. It is glaringly obvious that these decisions are no

longer to be followed by the red flag that appears on Westlaw indicating that they were

abrogated by the Hood decision.         See F.R.C.P. 11(b)(“Representations to the Court.          By

presenting to the court a pleading, written motion, or other paper—whether by signing, filing,

submitting, or later advocating it—an attorney . . . certifies that to the best of the person’s

knowledge, information, and belief, formed after an inquiry reasonable under the circumstances:

. . . (2) the claims, defenses, and other legal contentions are warranted by existing law . . .”




                                                  4
Case: 4:19-cv-02836-RLW Doc. #: 18-1 Filed: 12/02/19 Page: 5 of 7 PageID #: 162




       In this case it is even more evident that Plaintiff has not met her evidentiary burden than

in the Hood case. In Hood, the plaintiff (after requesting jurisdictional discovery) presented the

Court with last known addresses of the putative class members. In contrast, Plaintiff merely

provides the Court with census data that generally applies to the entire state of Missouri (i.e. it

does not take into account proximity of a particular region in the state to neighboring states,

financial status, etc.). Further, the proffered statistics do not relate to citizenship of the class

members on the key date, which is the date that the Defendant removed the case to this Court

(i.e. Plaintiff’s percentage change statistic was for the period from April 1, 2010 – July 1, 2018,

and her statistic regarding the percent of those living in the same house as one year ago was even

more antiquated as it was for the period from 2013-2017)

       But common sense and logic dictates that a location such as Defendant’s cleaners that is

so close to a neighboring state will have a higher percentage of non-Missouri citizens as

customers than say, for instance, a dry cleaning business located in Wentzville, Missouri. And

the fact that Defendant’s dry cleaning services are generally viewed as a non-essential item

supports an inference that their customer base is generally more financially stable such that they

may be more likely to have the wherewith all to relocate to a different state should they desire to

do so. Simply put, Plaintiff has not, and cannot, cite to a single case in which the Court has

allowed such generic evidence to serve as the basis for remand under the home state exception to

CAFA jurisdiction. This Court should likewise adhere to Hood and its progeny to find that

Plaintiff has not met her burden under this exception.




                                                 5
Case: 4:19-cv-02836-RLW Doc. #: 18-1 Filed: 12/02/19 Page: 6 of 7 PageID #: 163




       B.      Legal argument: In the event that this Court grants Plaintiff’s Motion for Remand,
               Plaintiff’s request for the attorney’s fees that she incurred in connection therewith
               should be denied because Defendant had an objectively reasonable basis for
               removal

       The arguments that Plaintiff raises in support of her assertion that Defendant did not have

an objectively reasonable basis for their removal to this Court are essentially a regurgitation of

the arguments that she made in support of her request to remand the case. Further, Plaintiff fails

to cite any case law in support of her argument that fact that the home state exception appears in

the same statute as CAFA’s jurisdictional provisions somehow makes Defendant’s removal

objectively unreasonable.

       There is a good faith dispute between the parties over this Court’s jurisdiction. The lack

of objective reasonableness is a much higher standard than the preponderance standard. This is

not one of the rare instances in which the defendant’s removal was so far outside the bounds of

any reasonable argument in favor of jurisdiction that an award of fees was warranted, especially

in light of Congress’s stated desire in CAFA for broad diversity jurisdiction over class actions.

Indeed, an award of fees in cases such as this would tend to discourage parties from attempting

to act in accordance with Congress’s desire to expand the Federal Courts’ jurisdiction over class

actions. As such, Plaintiff’s request for her attorney’s fees must be denied in its entirety.

       WHEREFORE, Defendant respectfully requests the Court to deny Plaintiff’s Motion for

Remand, to deny Plaintiff’s request for attorneys’ fees that she incurred in connection with the

Motion for Remand, and for such other and further relief as the Court deems just and

appropriate.




                                                  6
Case: 4:19-cv-02836-RLW Doc. #: 18-1 Filed: 12/02/19 Page: 7 of 7 PageID #: 164




                                   McCARTHY, LEONARD, KAEMMERER, L.C.

                                   BY:    /s/ Bryan M. Kaemmerer
                                          Michael E. Kaemmerer, #25652 (MO)
                                          mkaemmerer@mlklaw.com
                                          Bryan M. Kaemmerer, #52998 (MO)
                                          bkaemmerer@mlklaw.com
                                          825 Maryville Centre Dr., Ste. 300
                                          Town & Country, MO 63017
                                          Phone: (314) 392-5200
                                          Fax: (314) 392-5221

                                          Attorneys for Defendant


                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 2nd day of December 2019, the foregoing
was filed electronically with the Clerk of Court, therefore to be served electronically by
operation of the Court’s electronic filing system upon all parties entitled to notice.


                                                               /s/ Bryan M. Kaemmerer




                                             7
